UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TYLER J. PARSONS,

                              Plaintiff,

                       -against-                                    19-CV-8828 (CM)

                                                                 ORDER OF DISMISSAL
 UNITED STATES OF AMERICA FEDERAL
 GOVERNMENT (FL, IL, NY),

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action against the united States of America,

asserting that he was abducted and “humanly trafficked.” By order dated October 21, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. The Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff, using the Court’s general complaint form and invoking the Court’s federal-

question jurisdiction, brings this action against the United States of America. Plaintiff, who is

homeless, asserts that his rights were violated in his hometown of Winchester, Virginia, and in

Florida, Illinois, and New York. The following is Plaintiff’s statement of claim:

        At each place people were repediatly [sic] moved and replaced on camera
        avoiding me as I was being humanly trafficked and abducted from society as I
        know it. Under said situation they would surely be guilty of treason in mass as I
        was on camera attacked in Winchester, VA, attacked (in my hometown) by a mass
        of people after my family was removed, legally or illegally. The same thing
        happened to my mother about 20 yrs ago and her look alike was the only mother
        figure respondent since (explained statement in federal film irrelevant to said
        case) after she reported the IRS. If I am held for more than 72 hrs I must be told
        why.

(ECF No. 2, 5.) Plaintiff claims that multiple attempted murders have caused him severe stress

and left him slightly paranoid, and that “100 to 200 thousand was lost through IRS situation

being delayed due to corruption in the federal govt.” (Id. at 6.) He seeks double compensation for

the repeated crimes against him.

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, this action must be dismissed as frivolous. Plaintiff’s claims rise to the level of the

irrational, and there is no legal theory on which he can rely. See Denton, 504 U.S. at 33;

Livingston, 141 F.3d at 437.

                                                   2
       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    October 25, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
